 

Exhibit 10.18

FORM OF

NONSTATUTORY STOCK OPTION AGREEMENT
FOR EMPLOYEE

VAALCO ENERGY, INC.

2012 LONG TERM INCENTIVE PLAN

Optionee:

1.  Grant of Stock Option.  As of the Grant Date (identified in Section 19
below), VAALCO Energy, Inc., a Delaware corporation (the “Company”) hereby
grants a Nonstatutory Stock Option (the “Option”) to the Optionee (identified
above), an Employee of the Company, to purchase the number of shares of the
Company’s common stock, $.10 par value per share (the “Common Stock”), as
identified in Section 19 below (the “Shares”), subject to the terms and
conditions of this agreement (the “Agreement”) and the VAALCO Energy, Inc. 2012
Long Term Incentive Plan (the “Plan”).  The Plan is hereby incorporated herein
in its entirety by reference.  The Shares, when issued to Optionee upon exercise
of the Option, shall be fully paid and nonassessable.  The Option is not an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code.

2.  Definitions.  All capitalized terms used herein shall have the meanings set
forth in the Plan unless otherwise provided herein. Section 19 sets forth
definitions for certain of the capitalized terms used in this Agreement.

3.  Option Term.  The Option shall commence on the Grant Date (identified in
Section 19 below) and terminate on the fifth (5th) anniversary of the Grant Date
as specified in Section 19. The period during which the Option is in effect and
may be exercised is referred to herein as the “Option Period”.

4.  Option Price.  The Option Price per Share is identified in Section 19.

5.  Vesting.  The total number of Shares subject to this Option shall vest in
accordance with the Vesting Schedule (described in Section 19).  The Shares may
be purchased at any time after they become vested, in whole or in part, during
the Option Period; provided, however, the Option may only be exercisable to
acquire whole Shares.  The right of exercise provided herein shall be cumulative
so that if the Option is not exercised to the maximum extent permissible after
vesting, the vested portion of the Option shall be exercisable, in whole or in
part, at any time during the Option Period.

6.  Method of Exercise.

Stock Option Exercise Agreement.  To exercise this Option, Optionee (or in the
case of exercise after Optionee’s death or incapacity, Optionee’s executor,
administrator, heir or legatee, as the case may be) must deliver to the Company
an executed stock option exercise agreement in the form provided by the Company
(the “Exercise Agreement”), which shall set forth, inter alia, (a) Optionee’s
election to exercise the Option, (b) the number of Shares being purchased, (c)
any restrictions imposed on the Shares, and (d) any representations, warranties
or agreements regarding Optionee’s investment intent and access to information
as may be required by the Company to comply with applicable securities laws.  If
someone other than Optionee exercises the Option, then such person must submit
documentation reasonably acceptable to the Company verifying that such person
has the legal right to exercise the Option.  The Optionee may withdraw notice of
exercise of this Option, in writing, at any time prior to the close of business
on the business day that immediately precedes the proposed exercise date.

Limitations on Exercise.  The Option may not be exercised unless such exercise
is in compliance with all applicable federal, state and foreign securities laws,
as in effect on the date of exercise.  The Option may not be exercised for fewer
than one Share or for a fractional Share.

7.  Method of Payment.  Subject to applicable provisions of the Plan, the Option
Price upon exercise of the Option shall be payable to the Company in full
either: (i) in cash or its equivalent; (ii) subject to prior approval by the
Committee in its discretion, by tendering previously acquired, unrestricted
Shares having an aggregate Fair Market Value (as defined in the Plan) at the
time of exercise equal to the total Option Price; (iii) subject to prior
approval by the Committee in its discretion, by withholding Shares which
otherwise would be acquired on exercise having an aggregate Fair Market Value at
the time of exercise equal to the total Option Price; or (iv) any other
permitted method pursuant to the applicable terms and conditions of the Plan and
applicable law.

 

1

--------------------------------------------------------------------------------

 

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to or on behalf of the Optionee, in the
name of the Optionee or other appropriate recipient, Share certificates or other
evidence of ownership for the number of Shares purchased under the Option.

Payment of the Option Price by a Optionee who is an officer, director or other
“insider” subject to Section 16(b) of the 1934 Act in the form of a stock for
stock exercise is subject to pre-approval by the Committee, in its discretion,
in a manner that complies with the specificity requirements of SEC Rule 16b-3.

Notwithstanding the foregoing, if there is a stated par value of the Shares and
applicable law so requires, then the par value of the Shares, if newly issued,
shall be paid in cash or cash equivalents.

8.  Restrictions on Exercise.  The Option may not be exercised if the issuance
of such Shares or the method of payment of the consideration for such Shares
would constitute a violation of any applicable federal or state securities or
other laws or regulations, or any rules or regulations of any stock exchange on
which the Common Stock may be listed.  In addition, Optionee understands and
agrees that the Option cannot be exercised if the Company determines that such
exercise, at the time of such exercise, would be in violation of the Company’s
insider trading policy.

9.  Termination of Employment.  Voluntary or involuntary termination of
Employment shall affect Optionee’s rights under the Option as follows:

Termination for Cause.  The entire Option, including any vested portion thereof,
shall expire and terminate on the date of termination of Employment and shall
not be exercisable to any extent if Optionee’s Employment is terminated for
Cause (as defined in the Plan at the time of such termination of Employment)
effective as of 12:01 a.m. (CST) on the date of such termination of Employment.

Retirement.  Upon the termination of Employment due to the Optionee’s Retirement
at or after attaining age 65: (i) subject to the vesting schedule in Section 19,
any non-vested portion of the Option shall immediately terminate and no further
vesting shall occur and (ii) any vested portion of the Option shall expire on
the expiration of six (6) months after the date of termination of Employment due
to Retirement; provided, however, in no event may the Option be exercised by
anyone after expiration of the Option Period.

Death or Disability.  If Optionee’s Employment is terminated due to death or
Disability (as defined in the Plan at the time of such termination), then
(i) subject to the vesting schedule in Section 19, any non-vested portion of the
Option shall immediately expire on the termination of Employment date and (ii)
any vested portion of the Option shall expire on the one-year anniversary
date  of the termination of Employment date (to the extent not previously
exercised by Optionee) or, in the case of death, by the person or persons to
whom Optionee’s rights under the Option have passed by will or by the laws of
descent and distribution or, in the case of Disability, by Optionee or
Optionee’s legal representative; provided, however, in no event may the Option
be exercised by anyone after expiration of the Option Period.

Other Involuntary Termination or Voluntary Termination.  If Optionee’s
Employment is terminated for whatever reason, or Optionee resigns for any
reason, either voluntarily or involuntarily, except for Cause, Retirement, death
or Disability as set out above, then (i) subject to the vesting schedule in
Section 19, any non-vested portion of the Option shall immediately expire on the
termination of Employment date and (ii) any vested portion of the Option shall
expire to the extent not exercised within one hundred twenty (120) days after
such termination date; provided, however, in no event may the Option be
exercised by anyone after expiration of the Option Period.

10. Independent Legal and Tax Advice.  Optionee acknowledges that the Company
has advised Optionee to obtain independent legal and tax advice regarding the
grant and exercise of the Option and the disposition of any Shares acquired
thereby.

11. Reorganization of Company.  The existence of the Option shall not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

12. Adjustment of Shares.  In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and

 

2

--------------------------------------------------------------------------------

 

similar transactions or events involving Company, appropriate adjustments may be
made to the terms and provisions of the Option as provided in the Plan.

13. No Rights in Shares.  Optionee shall have no rights as a shareholder in
respect of the Shares until the Optionee becomes the record holder of such
Shares.

14. Investment Representation.  Optionee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law.  Moreover, any stock
certificate for any Shares issued to Optionee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion.  Optionee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Shares
hereunder to comply with any law, rule or regulation that applies to the Shares
subject to the Option.

15. No Guarantee of Employment.  The Option shall not confer upon Optionee any
right to continued Employment (or any other relationship) with the Company or
any affiliate thereof.

16. Optionee Confidentiality Obligations.  In accepting the Option, Optionee
acknowledges that Optionee is obligated under Company’s policy and applicable
law to protect and safeguard the confidentiality of trade secrets and other
proprietary and confidential information belonging to the Company and its
affiliates, and that such obligations continue beyond termination of Employment.

17. Withholding of Taxes.  The Company shall have the right to (a) make
deductions from the number of Shares otherwise deliverable upon exercise of the
Option in an amount sufficient to satisfy withholding of any federal, state or
local taxes required by law, or (b) take such other action as may be necessary
or appropriate to satisfy any such tax withholding obligations.

18. General.

Notices.  All notices under this Agreement shall be mailed or delivered by hand
to the parties at their respective addresses set forth beneath their signatures
below or at such other address as may be designated in writing by either of the
parties to one another, or to their permitted transferees if
applicable.  Notices shall be effective upon receipt.

Shares Reserved.  The Company shall at all times during the Option Period
reserve and keep available under the Plan such number of Shares as shall be
sufficient to satisfy the requirements of this Option.

Transferability of Option.  The Option is transferable only to the extent
permitted under the Plan at the time of transfer (i) by will or by the laws of
descent and distribution, (ii) by a qualified domestic relations order (as
defined in Section 414(p) of the Internal Revenue Code), or (iii) to Optionee’s
immediate family or entities established for the benefit of, or solely owned by,
the Optionee’s immediate family, but only if, and to the extent, permitted under
the Plan.  No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, obligations or torts of Optionee
or any permitted transferee thereof.

Amendment and Termination.  No amendment, modification or termination of this
Agreement shall be made at any time without the written consent of Optionee and
Company.

No Guarantee of Tax Consequences.  The Company makes no commitment or guarantee
that any tax treatment will apply or be available to Optionee or any other
person.  The Optionee has been advised, and provided with the opportunity, to
obtain independent legal and tax advice regarding the grant and exercise of the
Option and the disposition of any Shares acquired thereby.

Severability.  In the event that any provision of this Agreement shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Agreement, and
the Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had not been included herein.

Supersedes Prior Agreements.  This Agreement shall supersede and replace all
prior agreements and understandings, oral or written, between the Company and
the Optionee regarding the grant of the Options covered hereby.

Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of Texas, without regard to its conflict of law provisions, to the
extent federal law does not supersede and preempt Texas law.

19. Definitions and Other Terms.  The following capitalized terms shall have
those meanings set forth opposite them:

Optionee:

Grant Date:

 

3

--------------------------------------------------------------------------------

 

Shares:  

Option Price:

Option Period:  Grant Date through the fifth annual anniversary of the Grant
Date (until 5:00 p.m. CST).

Vesting Schedule:  Options for 33.33% of the Shares covered by this Option
(rounded up to the next whole number of Shares) shall vest on the Grant
Date.  Options for 33.33% of the Shares covered by this Option (rounded up to
the next whole number of Shares) shall vest on the first anniversary of the
Grant Date.  Options for the remaining Shares covered by this Option shall vest
on the second anniversary of the Grant Date, as follows.

 

Date

 

Vested Number of Options

Grant Date

 

 

First Anniversary

 

 

Second Anniversary

 

 

TOTAL

 

 

Notwithstanding the foregoing vesting schedule, in the event of a Change in
Control (as defined in the Plan), all of the Options shall become 100% vested as
of the date of the Change in Control.  In addition, in the event of Optionee’s
Retirement (as defined in the Plan) at or after attaining (i) age 65 and (ii) at
least ten (10) years of Employment service with the Company, all of the Options
shall become 100% vested as of the date of termination of Employment.

[Signature page follows.]

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, as of the Grant Date, has caused this Agreement
to be executed on its behalf by its duly authorized officer and Optionee has
hereunto executed this Agreement as of the same date.

 

VAALCO ENERGY, INC.

 

By: 

 

 

Address for Notices:

 

VAALCO Energy, Inc.

4600 Post Oak Place, Suite 300

Houston, Texas 77027

Attn: 

 

 

OPTIONEE

 

Signature

 

Address for Notices:

 

 

 

 

 

5